DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US Patent 9,310,612).

As to claim 8, Cho discloses a head-mounted display linking system (col. 1, lines 13-18) comprising: a head-mounted display (Fig. 1, (200)); and a mobile information terminal (Fig. 1, (100)), the head-mounted display and the mobile information terminal being connected to communicate with each other (col. 5, lines 58-65), wherein the head-mounted display (Fig. 1, (200)) comprises: a wearing body to be worn on a head of a user (Figs. 1 and 2, (200)); a display .


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Patent 8,427,396).


As to claims 1 and 9, Kim discloses a head-mounted display (Fig. 1, (100), and a head-mounted display linking method to be performed between a head-mounted display and a mobile information terminal (digital device 200, and Abstract) (also, see col. 4, lines 44-50. A PDA (personal digital assistant is a mobile information terminal) comprising: a wearing body to be worn on a head of a user (Fig. 1, (100), and col. 1, lines 47-50); a display provided on the wearing body in front of the user's eyes (Fig. 2, (120), and col. 5, 36-39)); a communication module configured to perform communication connection with a mobile information terminal (Fig. 2, (140), and col. 5, line 62-col. 6, line 3); a field of view detection sensor (Fig. 2, (150)) configured to output status data used for determining whether the mobile information terminal is included in a field of view of the user through the wearing body (col. 6, lines 14-16, and 34-39); and a controller (processor, Fig. 2, (110)) connected to each of the display (Fig. 2, (120)), the communication module (Fig. 2, (140)), and the field of view detection sensor (Fig. 2, (150)), (see col. 6, line 63-col. 7, line 4) wherein the controller (Fig. 2, (110)) is configured to: determine whether the mobile information terminal is included in the field of view of the user based on the status data; and perform display control with respect to the display so as to display an application screen (Fig. 3, S330, and col. 8, lines 37-43), which displays an execution state of application program for realizing a specific function executed by the mobile information terminal, on the display when determining that the mobile information terminal is not included in the field of view (Fig. 3, S342, and col. 8, lines 47-53), and not to display the application screen on the display when determining that the mobile information terminal is included in the field of view (Fig. 3, S340, and col. 8, lines 43-47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent 8,427,396).

As to claim 2, Kim, further, discloses the field of view detection sensor is an outside camera provided on a front surface of the wearing body (col. 7, lines 58-60. Photographic sensor is equivalent to a camera), which is configured to include the field of view of the user within an angle of view thereof (col. 7, lines 60-63), and the controller is further configured to perform image recognition processing with respect to a subject in an image taken the outside camera (col. 7, line 63-col. 8, line 2) so as to: display the application screen on the display when the subject is not the mobile information terminal (col. 7, line 58-col. 8, line 9, and lines 13-28; and (Fig. 3, S342, and col. 8, lines 47-53); and not display the application screen on the display when the subject is the mobile information terminal (col. 7, line 58-col. 8, line 13; and Fig. 3, S340, and col. 8, lines 43-47). However, the device of Kim does not specifically disclose that the camera (col. 7, lines 58-60. Photographic sensor is equivalent to a camera) is an outside camera provided on the front surface of the wearing body. Examiner takes Official Notice for a camera in a head-

As to claim 3, further, Kim discloses an inside camera provided on an inside of the wearing body to face a head of the user, which is configured to take an image of the user's eyes (col. 16, lines 52-58. Image photographic sensor is equivalent to a camera); and a line of sight detection sensor configured to detect a line of sight of the user based on the image taken by the inside camera (col. 16, lines 52-58), and the controller is further configured to perform image recognition processing with respect to a subject in an image taken the outside camera so as to: display the application screen on the display when determining that the subject is not the mobile information terminal (col. 7, line 58-col. 8, line 9, and lines 13-28; and (Fig. 3, S342, and col. 8, lines 47-53) or when determining that the subject is the mobile information terminal (col. 7, line 58-col. 8, line 13; and Fig. 3, S340, and col. 8, lines 43-47) but the mobile information terminal is not on the line of sight of the user based on a detection result by the line of sight detection sensor (col. 16, line 58-col. 17, line 3); and not display the application screen on the display when determining that the subject is the mobile information terminal (col. 7, line 58-col. 8, line 13; and Fig. 3, S340, and col. 8, lines 43-47) and when determining that the mobile information terminal is on the line of sight of the user (col. 16, line 58-col. 17, line 3). However, the device of Kim 

As to claim 4, further, Kim discloses the field of view detection sensor includes a gyro sensor provided on the wearing body (see col. 6, lines 14-33). However, the device of Kim does not specifically disclose of performing transition of the application screen on the display from a displayed state to a non-displayed state, or the non- displayed state to the displayed state when the angular velocity included in an output from the gyro sensor is equal to or greater than a predetermined threshold value. Examiner takes Official Notice of a transition being performed from a display to non-display state or vice versa as a result of the angular velocity outputted from the gyro sensor being equal or greater than a predetermined threshold. It would have been obvious to one of ordinary skill in the art at the time of filing to have the gyro sensor having angular velocity equal or greater than a predetermined threshold, to either perform transition from display state to non-display state, or vice versa, because it is well known in the art of head-mounted displays that gyro sensors provide information about angular movement of the head-mounted display and thereby influencing the transmission of information as to being displayed or not-displayed, for example, depending on the tilting of the head of the user as a result of falling 

As to claim 5, further, Kim does not specifically disclose the field of view detection sensor is an operation detection sensor configured to detect a user operation performed by the user, and the controller is further configured to perform transition of the application screen on the display from a displayed state to a non-displayed state, or the non- displayed state to the displayed state in accordance with an output from the operation detection sensor. Examiner takes Official Notice for the operation detecting sensor configured to perform a user operation performed by the user and as a result a controller performs a transition from display to non-display or vice versa, as a result of an output of the operation detection sensor. It would have been obvious to one of ordinary skill in the art at the time of filing to have the operation detection sensor because this would simply be an optional manual operation selecting to perform the transition from display to non-display or vice versa, in order for the user to have an alternate and selectively way of transmitting the display information from one display to another, or as in this case, from a mobile information terminal into the display of the head-mounted display, for example, in case the camera or cameras malfunction. 

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6 and 7 are indicated as allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 6, “when activating the head-mounted display after the mobile information terminal is activated, display the application screen on the display without displaying a top screen which is displayed in normal activation processing of the head- mounted display”. In claim 7, “perform the image recognition processing with respect to a first frame taken by the outside camera and a second frame taken by the outside camera thereafter, respectively; determine a position where the mobile information terminal has crossed when determining that the mobile information terminal that has been imaged in the first frame crosses an outer edge of the second frame and moves outside the second frame; refer to the small region management data; specify one of the small regions corresponding to the position where the mobile information terminal has crossed; and display the application screen within the specified small region”. The closest prior art of record, Cho et al. (US Patent 9,310,612) (See above rejection), and Kim (US Patent 8,427,396) (See above rejection), singularly or in combination, and together with all the other limitations of the claims, fail to anticipate or render the above underlined limitations obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO OSORIO/Primary Examiner, Art Unit 2692